FINAL ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I and Species A, corresponding to claims 1-7 and 10-15 in the reply filed on December 17, 2020 is acknowledged. Claims 8, 9 and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim.

Response to Arguments
Applicant's arguments filed September 3, 2021 have been fully considered but they are not persuasive.
Concerning claim 1, the Applicant argues that:
Cosa et al. relates to “photodynamic therapy photosensitizers”. More specifically, the present invention is concerned with such photosensitizers comprising a halogen-substituted boron-dipyrromethene (BODIPY) dye photosensitizer segment linked to the chromanol ring of a tocopherol as a trap segment.” See Cosa, et al., “Field of The Invention”, paragraph [0002].  Furthermore, the bactericidal mechanism of Cosa et al. is “a method of killing cells under oxidative stress conditions and a method for the selective delivery of singlet oxygen (1O2) to cells having an increased reactive oxygen species (ROS) concentration”. Cosa, et al., Abstract.
In a direct contrast, the instant application is NOT a photodynamic therapy, and there is no “photosensitizer” involved, nor any “halogen-substituted boron-diprrromethene (BODIPY) dye photosensitizer.” No photosensitizer is involved or required in order for the instant application to be effectively killing the drug-resistant bacteria. The bactericidal mechanism of the instant application is to use light to breakdown a chromophore staphyloxanthin (STX) residing in the membrane of MRSA, which sensitizing the drug-resistant bacteria to antibiotics.
	Claim 1 as amended herein recites a treatment regimen for sensitizing effectively
annihilation of antibiotic-resistant Staphylococcus aureus by depleting staphyloxanthin (STX) virulence factor of said Staphylococcus aureus, comprising providing a short-pulsed blue laser or a low-level of blue light below 200 mW per square centimeter and administering an effective amount of an oxidative agent or an antibiotic.
Hence, Cosa et al. does not anticipate claim 1 of the instant application because it does not teach or suggest each and every element of the instant application, either expressly or inherently described. 

The Examiner would respectfully respond that:
Claim 1 does not limit said claim such that no photosensitizers are used.  Claim 1 only discloses a treatment regimen for antibiotic-resistant Staphylococcus aureus in which short-pulsed blue laser or a low level of blue light is utilized; and can be utilized with a combination of any other treatment regimens because claim 1 uses the open Staphylococcus aureus and still meet the limitations of the claim.  Stated differently, as long as the prior art utilizes short-pulsed blue laser or a low level of blue light on antibiotic-resistant Staphylococcus aureus, no matter if the prior art utilizes further treatment regimens in combination with the treatment regimen of short-pulsed blue laser or a low level of blue light; then said prior art will meet the limitations of the claim as currently presented.
Because Cosa discloses the use of a treatment regimen for sensitizing methicillin-resistant staphylococcus aureus (MRSA) by providing a low-level blue light below 200 mW per square centimeter (paragraph 239); and the reference discloses that the method is ineffective without the use of the low level blue light (paragraph 243), then it is readily apparent that the low-level blue light is necessary and plays an active role in effectively annihilating the antibiotic-resistant Staphylococcus aureus.
Furthermore, because both the instantly claimed invention and the invention disclosed by Cosa annihilate antibiotic-resistant Staphylococcus aureus by treating the antibiotic-resistant Staphylococcus aureus with a low-level blue light below 200 mW per square centimeter (paragraph 239) and administering an effective amount of an oxidative agent (See paragraphs 239-243 of Cosa) for the treatment; then it is apparent that the treatment of Cosa would intrinsically deplete the staphyloxanthin (STX) virulence factor of said Staphylococcus aureus as well.  Thus, Cosa will meet the newly added limitations as well.

	As such, this response is not persuasive.

	Concerning claim 10, the Applicant argues that:
	First, Applicant respectfully submits that the Office misunderstand and/or misquote what Cosa et al. teaches. Reading through Cosa et al., paragraphs 239-243 in particular, in nowhere Applicant could find Cosa et al. teaches, or suggests, “to photo-bleach yellow pigment of staphyloxanthin (STX)”, which is taught by the instant disclosure. The fact that the Office reads what is taught by the instant application suggests that the Office is “falling prey to hindsight bias”. 

	The Examiner would respectfully respond that:
The limitation of photo-bleaching yellow pigment is no longer claimed in claim 10, as said limitation of “photo-bleach” has been cancelled from said claim.  Regarding the limitations of depleting yellow pigment of staphyloxanthin (STX) of said antibiotic resistant S. aureus, the Examiner would reiterate (as noted above) that because both the instantly claimed invention and the invention disclosed by Cosa treat antibiotic-S. aureus with a low-level blue light below 200 mW per square centimeter (paragraph 239) and administer an effective amount of an oxidative agent (See paragraphs 239-243 of Cosa) for the treatment; then it is apparent that the treatment of Cosa would intrinsically deplete yellow pigment of the staphyloxanthin (STX) of said antibiotic-resistant S. aureus as well.  Thus, Cosa will meet the newly added limitations as well.
	The Applicant is reminded that the office does not have the facilities and resources to provide the factual evidence needed in order to establish that the product of the prior art does not possess the functional characteristics of the claimed product. In the absence of evidence to the contrary, the burden is on the applicant to prove that the claimed product is different from those taught by the prior art and to establish patentable differences. See In re Best 562F.2d 1252, 195 USPQ430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989). 
	As such, this response is not persuasive.

	Concerning claims 10-15, the Applicant also argues that:
Cosa, et al. claims a photosensitizer composition useful as a photodynamic therapy, in which a light and a photosensitizer are combined in order to kill MRSA. In order for the method of Cosa et al. to be effective, the delivery and activation of “a
photosensitizer” is essential. Cosa et al., Abstract (emphasis added). The photosensitizer of Cosa et al. is a key and essential element of its claim.
More importantly, the lights used in both Rose et al. and Cosa et al. have to be shed on the “photo-sensitizer’/“photo-sensitizing composition” in order for it to be effective, e.g. the lights are not for the MRSA bacteria. On the other hand, the lights used in the instant application is shed on the MRSA bacteria, and the bacteria only. The lights themselves are involved in the annihilation of the MRSA bacteria.
Therefore, considering “all of the claim limitations”, Applicant submits that claims 10-15 are nonobvious and patentable over Cosa, et al. in view of Rose et al.

The Examiner would respectfully respond that:
Claim 10 does not limit said claim such that no photosensitizers are used.  Claim 10 only discloses a method for treating antibiotic-resistant S. aureus in which short-pulsed blue laser or a low level of blue light is utilized; and can be utilized with a combination of any other treatment regimens because claim 10 uses the open ended terminology “comprising” allowing any number of other treatment regimens to be utilized in combination with a treatment of short-pulsed blue laser or a low level of blue light on antibiotic-resistant S. aureus and still meet the limitations of the claim.  Stated differently, as long as the prior art utilizes short-pulsed blue laser or a low level of blue light on antibiotic-resistant S. aureus, no matter if the prior art utilizes further treatment regimens in combination with the treatment regimen of short-pulsed blue laser or a low level of blue light; then said prior art will meet the limitations of the claim as currently presented.
Because Cosa discloses the use of a method for treating methicillin-resistant staphylococcus aureus (MRSA) by providing a low-level blue light below 200 mW per square centimeter (paragraph 239); and the reference discloses that the method is ineffective without the use of the low level blue light (paragraph 243), then it is readily Staphylococcus aureus.
	As such, this response is not persuasive.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4 and 5-7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cosa et al. (U.S. Publication No. 2017/0197993).
	Concerning claims 1 and 4, Cosa discloses a treatment regimen for effective annihilation of methicillin-resistant staphylococcus aureus (MRSA) by depleting staphyloxanthin (STX) virulence factor of said Staphylococcus aureus in paragraph 239, comprising providing a low-level blue light below 200 mW per square centimeter (paragraph 239) and administering an effective amount of an oxidative agent (paragraph 240).

Regarding claim 2, the short-pulsed blue laser in claim 1 is presented in the alternative and therefore not needed to satisfy the limitations of the claims.  Claim 2 merely further defines the alternatively claimed blue laser.  Because claim 1 has been satisfied by Cosa with the disclosure of a low level blue light, then the pulsed laser is not 

Concerning claim 5, Cosa also discloses that the antibiotic is a quinolone, as ciprofloxacin is a quinolone (paragraph 239).

Regarding claims 6 and 7, the regimen of Cosa will intrinsically prevent the development of S. aureus resistance to ciprofloxacin and ofloxacin, and delay the development of S. aureus resistance to linezolid, tetracycline and tobramycin.  As such, these claims are anticipated by Cosa as well.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Cosa et al. (U.S. Publication No. 2017/0197993).
Cosa is relied upon as set forth above.  Although Cosa does not appear to disclose the use of hydrogen peroxide as the oxidative agent in example 2, the reference utilizes hydrogen peroxide in other examples to produce the same result of .

Claims 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Cosa et al. (U.S. Publication No. 2017/0197993) in view of Rose et al. (U.S. Publication No. 2007/0255356).
	Concerning claims 10, 13 and 15, Cosa discloses a method to treat methicillin-resistant staphylococcus aureus (MRSA), comprising providing a low-level of blue light below 200 mW per square centimeter (paragraph 239) to deplete yellow pigment of staphyloxanthin (STX) of said methicillin-resistant S. aureus, and administering an effective amount of an oxidative agent or an antibiotic (paragraph 240).  See paragraphs 239-243.
Cosa does not appear to disclose that the method and treatment regimen are administered at the infection site of a patient. Rose discloses a method of treating MRSA with a photosensitizer and light (paragraph 13) similar to Cosa in order to activate said MRSA. The reference continues to disclose that the photosensitizer and 

Regarding claim 11, the short-pulsed blue laser in claim 10 is presented in the alternative and therefore not needed to satisfy the limitations of the claims.  Claim 11 merely further defines the alternatively claimed blue laser.  Because claim 10 has been satisfied by Cosa in view of Rose with the disclosure of a low level blue light, then the pulsed laser is not needed.  Therefore, further defining the non-essential pulsed laser does not present further subject matter to overcome Cosa in view of Rose.  As such, claim 11 is not patentable over Cosa as well.

Concerning claim 12, although Cosa does not appear to disclose the use of hydrogen peroxide as the oxidative agent in example 2, the reference utilizes hydrogen peroxide in other examples to produce the same result of reactive oxygen species. As disclosed in paragraphs 4 and 104, the utilization of hydrogen peroxide with compound 7 (the same compound as used in example 2) and irradiated with light drastically reduces the amount of colony forming units (See Figure 32). As such, it would have 

Concerning claim 14, Cosa also discloses that the antibiotic is a quinolone, as ciprofloxacin is a quinolone (paragraph 239).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C JOYNER whose telephone number is (571)272-2709. The examiner can normally be reached Monday-Friday 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MARCHESCHI can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN JOYNER/           Primary Examiner, Art Unit 1799